DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/30/2022.  These drawings are approved by the Examiner.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both longitudinal part 24 of handle bar 20 (see specification at page 7, lines 5-10) and stopper 24 (see specification at page 8, lines 6-9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:  
Page 6, line 12, the term “government 8” should be changed to --government--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the phrase “the locking mechanism comprises blocking elements which extend upward from the bottom frame and along the longitudinal side of the frame so as to block the lockable door from being outwardly opened” renders the claim vague and indefinite since the blocking elements 22 actually extend upward from the longitudinal part 24 of the handle bar 20 and not from the outer bottom frame 10 as claimed.  Also the handle bar 20 rotates inside the bushings 23 so as to move the blocking elements 22 into a closed position so as to block the door 2 from being outwardly opened or into an open position so as to allow the door 2 to open.  That is, the blocking elements 22 do not merely extend upwardly to block the lockable door from being outwardly opened as being recited in the phrase in question and that instead the blocking elements 22 are movable between a closed position where the blocking elements 22 extend upwardly from the longitudinal part 24 of the handle bar 20 to block the door 2 from being outwardly opened and an open position where the blocking elements 22 extend outwardly from the longitudinal part 24 away from the pot 1 to allow the door 2 to be outwardly opened when the handle bar 20 is rotated between the closed and open positions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Peters et al. 5,357,708.
Peters et al. disclose a pot (10) for catching crabs or fish, the pot comprising:  a frame structure (18) comprising a top frame (top 28 with 56 extending upwardly therefrom) and a bottom frame (bottom 28 opposite to 56 and including 32) connected by one or more support bars (vertical bars of 32 in Fig. 3), wherein the bottom frame is adapted to rest at the sea floor (bottom 28 in Fig. 2 capable of resting at sea floor); at least one entrance (58 or 16) for crabs or fish to enter the frame structure; a lockable door (34, 36) arranged on a longitudinal side of the frame structure (34, 36 is on end panel 22 in a similar manner to which the door 2 of the present invention is on the right side of pot 1 in Fig. 1 of the application) and adapted for unloading crabs or fish from the pot (see col. 4, lines 9-37 & Fig. 2); and a locking mechanism (46, 48) operable for locking and unlocking the lockable door, wherein the locking mechanism comprises blocking elements (48) which extend upward from the bottom frame (48 shown in Fig. 3 extending upward from bottom of 32) and along the longitudinal side of the frame (see Fig. 1) so as to block the lockable door from being outwardly opened (see Fig. 1 & col. 4, lines 29-49).
In regard to claim 2, Peters et al. disclose wherein the locking mechanism is in the form of a handle bar (48) with a longitudinal part (minor/short bent section of 48 at lower end thereof extending along bottom of 32 in Fig. 1 or 3) extending along a bottom part of the frame structure (bottom of 32), and wherein the longitudinal part is provided with the blocking elements (major/long portion of 48) blocking the lockable door (34, 36) from being outwardly opened when the handle bar is in the locking position (see Fig. 1).
In regard to claim 3, Peters et al. disclose where the blocking elements (major/long portion of 48) have a shape adapted to block the lockable door (34, 36) when the blocking devices elements are in an upward position (48 extends in a vertical direction in Figs. 1, 3) extending in which the blocking elements extend upward from the longitudinal part (see Figs. 1, 3).
In regard to claim 6, Peters et al. disclose one or more mesh panels (20, 24, 26, 28) attached to the frame structure (18).
In regard to claim 9, Peters et al. disclose wherein the pot (10) is used for trapping king crabs or cod or halibut (fish of size capable of passing through 16, 58 are capable of being trapped including cod/halibut of such sizes).
Claim(s) 1-3, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Richcreek 4,070,788.
Richcreek discloses a pot (10) for catching crabs or fish, the pot comprising:  a frame structure (26, 28, 30, 34, 36, 49, 51) comprising a top frame (51) and a bottom frame (12) connected by one or more support bars (30, 49), wherein the bottom frame is adapted to rest at the sea floor (12 is capable of resting at sea floor); at least one entrance (24) for crabs or fish to enter the frame structure; a lockable door (20) arranged on a longitudinal side of the frame structure (see Fig. 1 or 2) and adapted for unloading crabs or fish from the pot (see col. 2, lines 22-24); and a locking mechanism (46) operable for locking and unlocking the lockable door, wherein the locking mechanism comprises blocking elements (curved and bent portions of 46 in Figs. 1-2) which extend upward from the bottom frame (12) and along the longitudinal side of the frame (see Figs. 1-2) so as to block the lockable door from being outwardly opened (see Figs. 1-2 & col. 4, lines 29-49).
In regard to claim 2, Richcreek discloses wherein the locking mechanism is in the form of a handle bar (46) with a longitudinal part (straight part of 46) extending along a bottom part of the frame structure (12), and wherein the longitudinal part is provided with the blocking elements (curved and bent portions of 46) blocking the lockable door (20 via 48) from being outwardly opened when the handle bar is in the locking position (when 46 engaged with 48).
In regard to claim 3, Richcreek discloses where the blocking elements (curved and bent portions of 46) have a shape adapted to block the lockable door (20) when the blocking devices elements are in an upward position (when 46 extends upwardly to engage 48) extending in which the blocking elements extend upward from the longitudinal part (when the curved and bent portions of 46 extend to engage 48).
In regard to claim 6, Richcreek discloses one or more mesh panels (47) attached to the frame structure (see Fig. 1 or 2).
In regard to claim 9, Richcreek discloses wherein the pot (10) is used for trapping king crabs or cod or halibut (crabs or fish of a certain size able to pass through entrance 24 are capable of being trapped).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. 5,357,708 in view of December 2007/0261292 or Norburn et al. 2020/0015463.
In regard to claims 7 and 12, Peters et al. disclose wherein the frame structure is a metal bar structure (side rods 30 fixedly interconnected to rectangular end frames 32 by welding; see col. 4, lines 4-8), but does not disclose wherein the frame is a steel bar structure or is a carbon steel structure.  December discloses traps for crabs or lobsters wherein the crab trap frame (12) is made of steel rod.  Norburn et al. disclose a trap for catching marine animals wherein crustacean traps in modern fishing are typically made from a carbon steel mesh coated in polyvinyl chloride to reduce corrosion (see para. 0002).  It would have been obvious to one of ordinary skill in the art to modify the frame structure of Peters et al. such that it is a steel bar structure or a carbon steel structure in view of December or Norburn et al. in order to provide a frame structure which is made of a strong material capable of withstanding rough usage conditions.
Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. 5,357,708 in view of Lankenau 3,699,702 or Manguso 3,919,803.
Peters et al. disclose wherein the lockable door (34, 36) is hinged to the frame structure (18) by use of at least one ring (44), but do not disclose at least one rope.  Lankenau and Manguso disclose where the door (opposing bottom halves of 24 of 34) is hinged to the frame structure by use of at least one rope (53; see Fig. 3 OR 38).  It would have been obvious to one of ordinary skill in the art to substitute the at least one rope serving as a hinge for the door of Lankenau or Manguso for the ring serving as the hinge of Peters et al. in order to provide a common off the shelf item which is relatively inexpensive and readily available to serve as the hinge for the door.  
In regard to claim 11, Peters et al. and Lankenau or Manguso disclose wherein the rope is a looped rope (53 in Figs. 2-3 of Lankenau; 38 in Figs. 2-4 of Manguso).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richcreek 4,070,788.
Richcreek discloses where the locking mechanism (46) is fixed to the frame (frame of 10) by a bushing (unlabeled eyelet attached to 12 in Figs. 1-2 through which proximal end of 46 extends so as to be pivotably connected thereto as shown in Figs. 1-2) arranged around a longitudinal part (straight portion of 46 is ) of the locking mechanism, whereby the longitudinal part of the locking mechanism is rotatable within the bushing for locking and unlocking the door (when 46 engages and disengages 48), but do not disclose wherein the locking mechanism is fixed to the frame structure by bushings.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize bushings to fix the locking mechanism to the frame, since it has been held that mere duplication of the essential working parts of a device only involves routine skill in the art, and because utilization of a plurality of bushings would result in more assurance that the longitudinal part is secured to the frame while still being able to be rotatably attached thereto.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim(s) 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richcreek 4,070,788 in view of Olsen 3,795,073.
In regard to claims 5 and 10, Richcreek does not disclose where the handle bar (46) is secured in the locked position by use of at least one rope.  Olsen discloses a pot (see Fig. 1); a frame structure (see Fig. 1); a lockable door (22); and a locking mechanism (102) operable for locking and unlocking the lockable door, wherein the locking mechanism comprising blocking elements (portions of 104 engaging 22 & top panel frame 28), the locking mechanism in the form of a handle bar (104) with a longitudinal part provided with blocking elements (parts of 104 engaging 22, 28), wherein the handle bar is secured in the locked position by use of at least one rope (elastic band 106) which is a looped rope (106 in Fig. 6 shown to be in the form of a loop and also being looped about one end of 104).  It would have been obvious to one of ordinary skill in the art to modify the handle bar of Richcreek such that it is secured in the locked position by use of at least one rope in view of Olsen in order to provide a means for tensioning the handle bar toward the locked position to maintain tension on the handle bar as it engages the door so as to prevent inadvertent opening of the door when the trap is jostled or moved suddenly during use.
In regard to claim 10, Richcreek and disclose wherein the rope is a looped rope.
Claim(s) 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richcreek 4,070,788 in view of December 2007/0261292 and Norburn et al. 2020/0015463.
In regard to claims 7 and 12, Richcreek discloses wherein the frame structure is a wooden bar structure (see cross-section in Fig. 2), but does not disclose wherein the frame is a steel bar structure or is a carbon steel structure.  December discloses traps for crabs or lobsters wherein the crab trap frame (12) is made of steel rod.  It would have been obvious to one of ordinary skill in the art to substitute the steel bar structure frame of December for the wooden bar structure frame of Richcreek in order to provide a more durable frame that can withstand greater potentially destructive forces in the usage environment.  Also in regard to claim 12, Richcreek and December do not disclose the frame which is a carbon steel structure.  Norburn et al. disclose a trap for catching marine animals wherein crustacean traps in modern fishing are typically made from a carbon steel mesh coated in polyvinyl chloride to reduce corrosion (see para. 0002).  It would have been obvious to one of ordinary skill in the art to modify the steel frame structure of Richcreek and December such that it is a carbon steel structure in view of Norburn et al. in order to provide a material for the frame which is very durable, sustainable, and relatively inexpensive.
Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richcreek 4,070,788 in view of Lankenau 3,699,702 or Manguso 3,919,803.
Richcreek discloses wherein the lockable door (20) is hinged to the frame structure (frame of 10) by use of at least one hinge (43), but do not disclose at least one rope.  Lankenau and Manguso disclose where the door (opposing bottom halves of 24 of 34) is hinged to the frame structure by use of at least one rope (53; see Fig. 3 OR 38).  It would have been obvious to one of ordinary skill in the art to substitute the at least one rope serving as a hinge for the door of Lankenau or Manguso for the hinge of Richcreek in order to provide a common off the shelf item which is relatively inexpensive and readily available to serve as the hinge for the door.  
In regard to claim 11, Richcreek and Lankenau or Manguso disclose wherein the rope is a looped rope (53 in Figs. 2-3 of Lankenau; 38 in Figs. 2-4 of Manguso).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA